

























DCP Services, LLC
Executive Severance Plan
and
Summary Plan Description












--------------------------------------------------------------------------------



Table of Contents

INTRODUCTION
1
ARTICLE 1. DEFINITIONS
2
1.1
Active Employee
2
1.2
Administrator
2
1.3
Affiliate
2
1.4
Base Pay
2
1.5
Cause
2
1.6
COBRA
2
1.7
Code
2
1.8
Creditable Leave of Absence
3
1.9
Effective Date
3
1.10Eligible Employee
3
1.11
Employee
3
1.12
Employer
3
1.13
Employment
3
1.14
Employment Classification(s)
3
1.15
ERISA
4
1.16
Family and Medical Leave
4
1.17
Furlough
4
1.18
Hour of Service
4
1.19
Military Leave
4
1.20
Plan
4
1.21
Plan Sponsor
4
1.22
Plan Year
4
1.23
Release
4
1.24
Service Date
4
1.25
Severance Pay
4
1.26
Sick Leave
4
1.27
STD Leave
4
1.28
Subsidy Period
4
1.29
Termination Date
5
1.30
Weekly Pay
5
1.31
Year of Service
5
ARTICLE 2. ELIGIBILITY
6
2.1
Eligibility Requirements for Severance Pay
6
2.2
Ineligible Terminations
6
ARTICLE 3. SEVERANCE BENEFITS
7

1

--------------------------------------------------------------------------------




3.1
Severance Pay
7
3.2
Timing and Form of Payment
7
3.3
Outplacement Assistance
7
3.4
Subsidized COBRA Coverage
7
ARTICLE 4. CONDITIONS FOR RECEIPT OF SEVERANCE PAY
9
4.1
Execution of Release
9
4.2
Confidentiality and Non-Disclosure Agreement
9
4.3
Additional Conditions
9
4.4
Offset for Money Owed to the Employer
9
4.5
Other Benefits
9
4.6
Payments to Estate
9
4.7
Coordination with Short-Term Incentive Plan
9
4.8
Coordination with Long-Term Incentive Plan
10
4.9
Repayment of Benefit
10
ARTICLE 5. ADMINISTRATION
11
5.1
Administration and Interpretation of the Plan
11
5.2
Information
12
5.3
Fiduciary Provisions
12
5.4
Indemnification
12
5.5
Expenses of Administration
12
5.6
Accounts and Records
12
5.7
Notification of Employees
12
5.8
Claims Procedure
12
ARTICLE 6. GENERAL PROVISIONS
15
6.1
Entire Understanding
15
6.2
Payments from the Plan
15
6.3
Rights Against Employer
15
6.4
Amendment; Termination
15
6.5
Severability
15
6.6
Non-Assignable
15
6.7
Governing Law
15
6.8
Forum and Waiver of Trial by Jury
15
6.9
Code Section 409A
16
RIGHTS OF PLAN PARTICIPANTS
17
GENERAL PLAN INFORMATION
19
SCHEDULE A
A-1

2

--------------------------------------------------------------------------------




SCHEDULE B
B-1
SCHEDULE C
C-1
SCHEDULE D
D-1



3


--------------------------------------------------------------------------------



INTRODUCTION
DCP Services, LLC Executive Severance Plan (the “Plan”) is sponsored by DCP
Services, LLC (the “Plan Sponsor”) for the purpose of providing severance
benefits to certain employees of the Employer. Participation in the Plan is
limited to those Employees who are involuntarily terminated, through no fault of
their own, or whose employment is terminated through an Employer-initiated
separation as further set forth herein. This Plan does not apply to any other
persons, including those who voluntarily terminate employment.
This Plan was originally effective as of January 1, 2015. This amended and
restated Plan is effective as of February 19, 2020 (the “Effective Date”), and
will remain in effect, unaltered, unless formally amended or terminated in
writing by the Plan Sponsor. No employee, supervisor, or manager of the Employer
has any authority to alter, amend or make exceptions to this Plan. This Plan is
not a contract of employment, and does not entitle any person to any term or
length of employment. The Plan is specifically intended to be an unfunded
“welfare benefit plan” as that term is defined in the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and is not a pension benefit plan.
Only those Employees who actually receive benefits under the terms of the Plan
are deemed to be “participants” of the Plan for purposes of the terms provided
herein, but any Employees who would be eligible to receive benefits under the
terms of the Plan if the payment events were triggered are considered
“participants” for purposes of ERISA rights.


                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 1
Prepared by Holland & Hart LLP


--------------------------------------------------------------------------------



ARTICLE 1.
DEFINITIONS
1.1Active Employee means an Employee who is performing the regular duties of his
or her position with the Employer or who is on a Creditable Leave of Absence.
1.2Administrator means the Plan Sponsor unless the Plan Sponsor appoints an
administrator in accordance with Section 5.1.
1.3Affiliate means, with respect to any person, any other person that directly
or indirectly through one or more intermediaries’ controls, is controlled by or
is under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise, and includes Enbridge,
Inc. (and any successor in interest) so long as it owns a fifty percent (50%)
interest in the Plan Sponsor, and also Phillips 66 (and any successor in
interest) so long as it owns a fifty percent (50%) interest in the Plan Sponsor.
1.4Base Pay means the annual amount of compensation regularly paid to an
Employee, (excluding overtime, bonuses, differentials, allowances, incentive
pay, commissions and any other supplemental remuneration to the Employee) as
determined on the Termination Date.
1.5Cause means—
(a)the Employee’s willful or repeated refusal to obey written directions of the
Employer (so long as such directions do not involve illegal acts);
(b)acts of substance abuse by the Employee that are injurious to the Employer;
(c)fraud or dishonesty by the Employee that is injurious to the Employer;
(d)the Employee being charged with any felony crime (whether in connection with
the Employer’s affairs or otherwise);
(e)any misrepresentation by the Employee of a fact, or omission of a material
fact, concerning his or her professional qualifications or experience, the
termination of any prior employment, or any litigation or proceedings commenced
against or by the Employee involving actual or alleged illegal behavior, whether
made in the Employee’s resume or in other written materials; or
(f)violation of any Employer policy applicable to Employee.
1.6COBRA means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and related regulations.
1.7Code means the Internal Revenue Code of 1986, as amended, and related
regulations.
1.8Creditable Leave of Absence means a period of absence from Employment because
of Family and Medical Leave, Military Leave, Sick Leave, STD Leave, or Furlough
and excludes all other leaves of absence, including personal leaves of absence.
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 2
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



1.9Effective Date means February 19, 2020.
1.10Eligible Employee means an Employee who—
(a)is employed as an Active Employee on a full-time or part-time basis with an
Employment Classification of Director (or equivalent) or higher;
(b)does not have a written employment or termination agreement in effect on the
applicable Termination Date that waives participation in the Plan or otherwise
provides for severance benefits; and
(c)has satisfied the requirements of Section 2.1.
1.11Employee means any individual who performs services for the Employer and
receives compensation for such services other than any individual who—
(a)is classified by the Employer as a temporary employee;
(b)is classified by the Employer as an agent, consultant, independent contractor
or self-employed individual regardless of whether such person is later
determined to have an employer-employee relationship with the Employer; or
(c)provides services to the Employer under a written contract between the
Employer and a temporary help firm, employee leasing agency, technical services
firm, outsourcing company, professional employer organization or similar entity,
regardless of whether such person is later determined to have an
employer-employee relationship with the Employer.
1.12Employer means the Plan Sponsor and its Affiliates other than:
(a)Enbridge, Inc. (and any successor in interest);
(b)Phillips 66 (and any successor in interest); and
(c)Any other entity specifically excluded from participation under the Plan by
the Plan Sponsor.
1.13Employment means an individual’s service as an Employee with the Employer
that begins on the Employee’s Service Date and ends on the Employee’s
Termination Date. Periods during which an Employee is on a Creditable Leave of
Absence will be treated as periods of continuous Employment.
1.14Employment Classification(s) means the classification of such Employee
determined by the Administrator and as listed in Section 3.1 on such Employee’s
Termination Date.
1.15ERISA means the Employee Retirement Income Security Act of 1974, as amended,
and related regulations.
1.16Family and Medical Leave means a leave of absence taken pursuant to the
Family and Medical Leave Act of 1993, as amended, and related regulations.
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 3
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



1.17Furlough means paid or unpaid leave taken as required by the Employer due to
lack of work.
1.18Hour of Service means each hour for which an Employee is paid or entitled to
payment from the Employer for the performance of duties.
1.19Military Leave means leave taken pursuant to the Employer’s military leave
policy.
1.20Plan means the DCP Services, LLC Executive Severance Plan.
1.21Plan Sponsor means DCP Services, LLC.
1.22Plan Year means the 12-consecutive-month period beginning each January 1 and
ending each December 31.
1.23Release means the separation agreement and general release prepared by and
acceptable to the Employer. The Release, in consideration of the benefits
provided under the Plan, is intended to legally bind the Employee and the
Employer regarding the termination of the Employee’s Employment with the
Employer, require repayment of benefits under the Plan under certain rehire
circumstances and, among other things, provide for a full release and waiver by
the Employee of all possible claims against the Employer and its Affiliates and
all directors, officers, employees, agents, and representatives of the Employer
and its Affiliates, including, but not limited to, claims arising out of the
Employee’s Employment with, and termination of Employment by, the Employer.
1.24Service Date means the base date used by the Employer to determine the
Employee’s service anniversary under the service award program, determined in
the sole discretion of the Employer.
1.25Severance Pay means the benefit payable to an Eligible Employee under this
Plan, calculated under Section 3.1.
1.26Sick Leave means leave taken for which the Employee receives benefits under
the sick leave policy of the Employer.
1.27STD Leave means leave taken for which the Employee receives benefits under
the short-term disability salary continuation policy of the Employer.
1.28Subsidy Period means, for each Employee, the closest number of whole months
that corresponds to the period of Base Pay or Weekly Pay, as applicable,
received as Severance Pay under Section 3.1. In determining the closest number
of whole months for Severance Pay expressed in Weekly Pay, the number of weeks
of Weekly Pay will be converted to months by dividing the total number of weeks
of Weekly Pay by four and one-third (4-1/3) and rounding to the closest whole
month.
1.29Termination Date means the last date on which an Employee performs an Hour
of Service.
1.30Weekly Pay means the amount of the Employee’s Base Pay divided by 52.
1.31Year of Service means a one-year period, beginning on an Employee’s Service
Date and each anniversary of such Service Date thereafter, during which period
the Employee is engaged in continuous Employment. Fractional or partial Years of
Service will be disregarded, and no period of time will count towards more than
one Year of Service.
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 4
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------





                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 5
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



ARTICLE 2.
ELIGIBILITY
2.1.Eligibility Requirements for Severance Pay. An Eligible Employee becomes a
participant under the Plan if such Employee meets each of the following
requirements:
(a)the Employee is notified that his or her Employment with the Employer is
subsequently terminated, and such Employee is specifically notified that such
termination is eligible for Severance Pay if all requirements under this Section
2.1 are satisfied;
(b)the Employee is an Active Employee as of the date of notification and
continues to work productively for the Employer, to the extent required, as
determined in the sole discretion of the Employer, until the Employer determines
that the Employee’s services are no longer necessary;
(c)the Employee’s Termination Date is on or after the Effective Date of this
Plan;
(d)the Employee executes a Release, as provided in Section 4.1 within the
prescribed period; and
(e)the Employee is not subsequently employed by the Employer or an Affiliate
within 30 days following the Employee’s Termination Date.
2.2.Ineligible Terminations. An Employee who is otherwise eligible for any
benefits under this Plan will not receive such benefits if the Employee, as
determined by the Employer in its absolute discretion —
(a)unilaterally and voluntarily resigns;
(b)is terminated for Cause; or
(c)leaves the Employer’s employment for any reason (including death, disability,
disappearance or presumed death) before the requirements of Section 2.1 are
satisfied.


                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 6
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



ARTICLE 3.
SEVERANCE BENEFITS
3.1.Severance Pay. An Eligible Employee who complies with the terms of this
Plan, becomes a participant in the Plan pursuant to Section 2.1, and signs,
delivers, complies with and does not timely revoke the Release will be eligible
to receive Severance Pay, less applicable taxes and withholding, in the amount
set forth under subparagraphs (a) through (d) below based upon such Employee’s
Employment Classification:
(a)Chief Executive Officer. An Eligible Employee with an Employment
Classification of Chief Executive Officer will be paid Severance Pay in
accordance with Schedule A.
(b)Executive Committee. An Eligible Employee with an Employment Classification
of Executive Committee will be paid Severance Pay in accordance with Schedule B.
(c)Vice President. An Eligible Employee with an Employment Classification of
Vice President will be paid Severance Pay in accordance with Schedule C.
(d)Director. An Eligible Employee with an Employment Classification of Director
will be paid Severance Pay in accordance with Schedule D.
3.2.Timing and Form of Payment. If all conditions for receipt of Severance Pay
are satisfied, payment of an Eligible Employee’s Severance Pay will be made in a
single cash lump sum payment as soon as administratively feasible following the
end of any applicable Release rescission period, provided that, payment will be
made within 74 days of the Employee’s Termination Date. The Employer will
withhold any amounts required by the federal, state, or local law.
3.3.Outplacement Assistance. The Employer may, in its discretion, offer an
Eligible Employee who satisfies all the conditions for receipt of Severance Pay
outplacement counseling assistance selected by the Employer. Such program may
vary by Eligible Employee as determined by the Employer. In no event will
outplacement services be provided in excess of 12 months to an Eligible
Employee. An Eligible Employee may be provided outplacement counseling
assistance upon notification of termination of employment, but the provision of
such outplacement assistance does not entitle an Eligible Employee to continue
such services under this Section 3.3, if such Employee does not satisfy all
conditions for receipt of Severance Pay.
3.4.Subsidized COBRA Coverage. If all conditions for receipt of Severance Pay
are satisfied and if an Eligible Severance Employee elects continuation coverage
under COBRA, the Employer will contribute an amount towards COBRA coverage such
that the cost of Employee’s health coverage following the Termination Date will
be the same as the cost of such Employee’s health coverage in place immediately
prior to the Termination Date. The Employer will provide such amount on a
monthly basis until the end of the Subsidy Period or, if earlier, the first to
occur of the following: (1) such Employee becomes eligible to receive group
health insurance from another employer’s group health plan or spouse’s employer
plan, (2) such Employee’s COBRA coverage is terminated for any reason (including
by reason of the Employee becoming entitled to Medicare) regardless of whether
coverage is continued by a separate qualified beneficiary, or (3) the expiration
of the applicable maximum COBRA period for the Employee (generally, the maximum
COBRA period is 18 months but in cases of disability may be extended to 29
months). If such Employee is determined by the Employer to be a “highly
compensated individual” under
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 7
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



Code Section 105(h), such contributions by the Employer will be made on an
after-tax basis and will be grossed up for applicable tax withholding. The
determination of any gross-up required by this Section 3.4 will be calculated
and determined in the Employer’s sole discretion. To the extent COBRA coverage
premium payments have been made on behalf of an Eligible Employee before all
conditions for receipt of Severance Pay have been satisfied and such conditions
are not thereafter satisfied, such Employee will reimburse Employer for any
amounts paid by Employer for COBRA coverage.
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 8
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



ARTICLE 4.
CONDITIONS FOR RECEIPT OF SEVERANCE PAY
4.1.Execution of Release. In consideration for and as a pre-condition of
receiving Severance Pay and benefits described under Sections 3.1, 3.3, and 3.4,
an Employee must execute a Release in a form provided by the Employer. The
Release must be voluntarily executed by the Employee, and the Employee must not
revoke such Release within any applicable revocation period that may be required
by law from time to time. The Release must be executed by the Employee within
forty-five (45) days, or such shorter period provided by the Release, following
the Employee’s Termination Date.
4.2.Confidentiality and Non-Disclosure Agreement. In consideration for and as a
pre-condition of receiving Severance Pay and benefits described under Sections
3.1, 3.3, and 3.4, the Employer may require (either as part of the Release or
otherwise) an Employee to execute a confidentiality and non-disclosure agreement
in a form approved by the Employer. A confidentiality and non-disclosure
agreement, if any, must be voluntarily executed by the Employee within
forty-five (45) days, or such shorter period provided by such agreement,
following the Employee’s Termination Date. If an Employee executed a similar
agreement on the date the Employee was hired or at any time during Employment,
by accepting Severance Pay under this Plan, such Employee agrees that the
previously executed confidentiality and/or non-disclosure agreement will survive
the Employee’s termination of employment with the Employer.
4.3.Additional Conditions. The Employer may also require an Eligible Employee,
as conditions precedent to receiving Severance Pay and any other benefits under
the Plan, to satisfy any working or scheduling conditions required by the
Employer.
4.4.Offset for Money Owed to the Employer. An Employee’s benefit under this Plan
will be reduced by any amount that the Employee owes to the Employer on his or
her Termination Date, and by accepting and executing the Release, Employee
consents to such offset.
4.5.Other Benefits. The benefits of an Employee under any other Employer benefit
plan or program are governed solely by the terms of those plans and programs and
will neither be affected by nor affect payments under this Plan.
4.6.Payments to Estate. If an Eligible Employee who has become a participant in
the Plan pursuant to Section 2.1 dies before receiving the applicable Severance
Pay benefit to which he or she is entitled under the Plan, the benefit will be
paid to the Employee’s estate. If such Employee has not executed a Release
before death, the Employee’s estate will not be entitled to any Severance Pay.
Notwithstanding the foregoing, the Employer may, in its discretion, waive
conditions for receipt of the benefit, including the requirement for a Release.
4.7.Coordination with Short-Term Incentive Plan. Notwithstanding Section 4.5, if
an Eligible Employee has satisfied all conditions for receipt of Severance Pay,
a termination of such Employee’s Employment will be considered a qualifying
layoff under the DCP Services, LLC Short-Term Incentive Plan (effective January
1, 2012) (“STIP”) and any successor plans (provided such Employee is a
participant in such plan as of the Termination Date). Unless provided otherwise
in the applicable Release, a pro-rata portion of any payment under the STIP that
would otherwise be forfeited due to termination of employment will be paid as a
result of a qualifying layoff provided that such payment is otherwise due under
the terms of the STIP (e.g., performance goals have been met). Any pro-rata
portion payable will be determined by
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 9
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



multiplying eligible base and overtime pay received in the year by the STIP
target and performance factors. Any such pro-rata payment due will be made at
the same time and in the same manner as other payments made under the STIP.
4.8.Coordination with Long-Term Incentive Plan. Notwithstanding Section 4.5, if
an Eligible Employee has satisfied all conditions for receipt of Severance Pay,
a termination of such Employee’s Employment will be considered a layoff (if
applicable) under the DCP Midstream, LP 2016 Long-Term Incentive Plan (effective
April 28, 2016), the DCP Services, LLC Long-Term Incentive Plan (effective
January 1, 2008), the DCP Midstream, LP 2012 Long-Term Incentive Plan (effective
February 15, 2012), and any successor plans, or, if applicable, any similar
plans (provided such Employee is a participant in such plans as of the
Termination Date).
4.9.Repayment of Benefit.
(a)Benefit Calculated by Reference to Weekly Pay. If an Employee received
Severance Pay under the Plan calculated by reference to Weekly Pay and is
reemployed by the Employer during the period beginning on the Employee’s
Termination Date and equaling the number of weeks associated with the number of
weeks of Weekly Pay used to calculate such Employee’s Severance Pay, the
Employee must repay the portion of Severance Pay relating to the number of full
weeks of such period that have not expired as of the date of such Employee’s
reemployment. For example, if an Employee has a Termination Date of March 1, is
entitled to Severance Pay equal to 10 weeks of Weekly Pay and is reemployed on
March 10, then the Employee is required to repay 80% of the Severance Pay
received. The terms of such repayment will be set in the Employer’s sole
discretion.
(b)Benefit Calculated by Reference to Base Pay. If an Employee received
Severance Pay under the Plan calculated by reference to Base Pay and is
reemployed by the Employer during the period beginning on the Employee’s
Termination Date and equaling the number of months associated with the number of
months of Base Pay used to calculate such Employee’s Severance Pay, the Employee
must repay the portion of Severance Pay relating to the number of full months of
such period that have not expired as of the date of such Employee’s
reemployment. For example, if an Employee has a Termination Date of March 1, is
entitled to Severance Pay equal to one and one-half (1-1/2) times Base Pay, and
is reemployed on November 10, then the Employee is required to repay 50% of the
Severance Pay received. The terms of such repayment will be set in the
Employer’s sole discretion.


                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 10
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



ARTICLE 5.
ADMINISTRATION
5.1Administration and Interpretation of the Plan. The Plan Sponsor is the
Administrator unless the Plan Sponsor appoints an individual or a committee as
Administrator in writing. If the Plan Sponsor appoints a committee to serve as
the Administrator, the committee must consist of not less than three members.
Any member of the committee may resign at any time by giving notice to the Plan
Sponsor. Any resignation will take effect at the date of receipt of such notice
(or at any later date specified in the notice) and will be deemed to occur upon
termination of the member’s employment. No member of the committee may receive
any compensation for his or her services as a member of the committee. A
majority of the members of the committee will constitute a quorum for the
transaction of business. All resolutions or other actions taken by the committee
will require the written approval or affirmative vote of a majority of the
members of the committee. The Plan Sponsor is entitled to remove the
Administrator or committee member at any time, with or without cause. The
Administrator has all powers necessary or convenient to administer the Plan,
including, in addition to such other powers as the law may provide, the
following:
(a)all powers to administer the Plan, within its discretion, including but not
limited to the power to establish rules and procedures for the purpose of
administration of this Plan;
(b)total and complete discretion to interpret the Plan and to determine all
questions arising in the administration, interpretation and application of the
Plan, including the power to construe and interpret the Plan; to decide all
questions relating to an individual’s eligibility for benefits and the amounts
thereof; to make such adjustments which it deems necessary or desirable to
correct any arithmetical or accounting errors; to determine the amount, form and
timing of any distribution to be made hereunder;
(c)to increase the amount of benefits that would otherwise be provided under the
Plan as it deems desirable and to subject such additional benefit to the
requirements and conditions described herein;
(d)to correct any defect, supply any omission or reconcile any inconsistency in
such manner and to such extent as the Administrator deems necessary to carry out
the purposes of this Plan;
(e)exclusive fact finder discretionary authority to decide all facts relevant to
the determination of eligibility for benefits; discretion to make factual
determinations as well as decisions and determinations relating to the amount
and manner of the distribution of benefits; and in making such decisions, be
entitled to, but need not rely upon, information supplied by an Employee or
representative thereof; and
(f)the power to appoint such agents, attorneys, accountants, and consultants and
any other person required for proper administration of the Plan.
The decisions of the Administrator are conclusive and binding upon all persons
having or claiming to have any right or interest in or under the Plan, and no
such decision may be modified under judicial review unless such decision is
proven to be arbitrary or capricious.
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 11
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



5.2Information. The Administrator may require that each Employee supply any
information and execute any documents necessary under this Plan.
5.3Fiduciary Provisions. The Administrator is a “named fiduciary” under the
Plan. Any person or group of persons may serve in more than one fiduciary
capacity with respect to the Plan. All fiduciaries under the Plan must discharge
their duties with respect to the Plan solely in the interests of the Employees
and their beneficiaries and with the care, skill, prudence, and diligence under
the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of alike character and with like aims. No fiduciary under the Plan
will be liable for an act or omission of another person in carrying out any
fiduciary responsibility where such fiduciary responsibility is allocated to
such other person by or pursuant to the Plan.
5.4Indemnification. The Employer will, to the fullest extent permitted by law,
indemnify each director, officer, or employee of the Employer (including the
heirs, executors, administrators, and other personal representatives of such
person) and the Administrator against expenses (including attorneys’ fees),
judgments, fines, and amounts paid in settlement actually and reasonably
incurred by a person covered under this indemnification clause in connection
with any threatened, pending, or actual suit, action, or proceeding (whether
civil, criminal, administrative, or investigative in nature, or otherwise) in
which the person may be involved by reason of the fact that the person is or was
serving the Plan in any capacity at the request of the Employer.
5.5Expenses of Administration. Any expense incurred by the Employer or the
Administrator relative to the administration of the Plan will be paid by the
Employer.
5.6Accounts and Records. The Administrator will maintain records concerning the
eligibility of Employees and itemize and separately identify the benefits
distributed under the Plan.
5.7Notification of Employees. The Administrator will communicate in writing to
all Employees (whom could become a participant under the Plan pursuant to
Section 2.1) a summary of the terms and conditions of the Plan, which in the
Administrator’s discretion, may be a copy of the Plan.
5.8Claims Procedure.
(a)Filing a Claim for Benefits. If an Employee or former Employee believes that
the Employer is obligated under the terms of the Plan to pay a benefit, the
Employee or former Employee (hereinafter referred to as the “claimant”) must
deliver a written request to the Administrator, or such person or office as the
Administrator designates for the processing of claims. Upon receipt of such
request, the Administrator may require the claimant to complete such forms and
provide such additional information as may be reasonably necessary to establish
the claimant’s right to benefits under the Plan. A claim is deemed filed upon
receipt by the Administrator.
(b)Notification to Claimant of Decision. The Administrator will furnish to the
claimant a notice of the decision within 90 days after receipt of the claim. If
special circumstances require more than 90 days to process the claim, this
period may be extended for up to an additional 90 days by giving written notice
to the claimant before the end of the initial 90-day period stating the special
circumstances requiring the extension and the date by which a final decision is
expected. Failure to provide a notice of decision within the time
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 12
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



specified will constitute a denial of the claim, and the claimant will be
entitled to require a review of the denial under the review procedures.
The notice to be provided to every claimant who is denied a claim for benefits
must be in writing and must set forth, in a manner calculated to be understood
by the claimant, the following:
(1)the specific reason or reasons for the denial;
(2)specific reference to pertinent Plan provisions on which the denial is based;
(3)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)an explanation of the Plan’s claims review procedure describing the steps to
be taken by a claimant who wishes to submit his or her claim for review,
including a statement of the claimant’s right to bring a civil action pursuant
to ERISA Section 502.
(c)Review Procedure. The purpose of the review procedure is to provide a
procedure by which an Employee or former Employee claiming benefits may have a
reasonable opportunity to appeal a denial of a claim to the Administrator for a
full and fair review as required by ERISA Section 503. To accomplish that
purpose, the claimant or his or her duly authorized representative may request a
review upon written application to the Administrator, review pertinent Plan
documents and submit issues and comments in writing. A claimant (or his or her
duly authorized representative) must request a review by filing a written
application for review with the Administrator at any time within 60 days after
receipt by the claimant of written notice of the denial of his or her claim.
The decision on review will be made by the Administrator, who may in his, her,
or its discretion hold a hearing on the denied claim. The Administrator will
make its decision promptly, which will ordinarily be not later than 60 days
after the Plan’s receipt of the request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time for
processing. In that case a decision will be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If an extension
of time is required due to special circumstances, written notice of the
extension will be furnished to the claimant prior to the time the extension
commences. The decision on review must be in writing and must include specific
reasons for the decision (written in a manner calculated to be understood by the
claimant), as well as specific references to the pertinent Plan provisions on
which the decision is based.


                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 13
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



ARTICLE 6.
GENERAL PROVISIONS
6.1Entire Understanding. This Plan constitutes the entire commitment of the
Employer with respect to Eligible Employees and the matters set forth in this
Plan and supersedes any and all separation or severance plans and programs with
respect to such Employees which may have been maintained previously by the
Employer. Further, the Plan supersedes any and all negotiations,
representations, warranties or agreements between the Employer and such
Employees, unless an Employee has an employment agreement with the Employer
governing the terms of such Employee’s termination of employment that is in
effect on the date of his or her termination.
6.2Payments from the Plan. Payments from the Plan will be paid out of the
general assets of the Employer at the time payments are required. The Employer
is not required to set aside amounts in advance of the date payments are
required.
6.3Rights Against Employer. Neither the establishment of the Plan, nor any
modification of the Plan, nor any distributions from the Plan may be construed
as giving to any current or former Employee or beneficiary any legal or
equitable rights against the Employer, its shareholders, directors, or officers,
as such, or as giving any person the right to be retained in the employ of the
Employer.
6.4Amendment; Termination. The Plan Sponsor reserves the right to amend, modify
or terminate this Plan at any time for any reason, which may result in the
termination or modification of coverage or benefits under this Plan. Any such
amendment or termination must be set forth in writing.
6.5Severability. A determination that any provision of this Plan is prohibited
by law or unenforceable will not affect the validity or enforceability of any
other provision of this Plan.
6.6Non-Assignable. Benefits payable under this Plan are not subject to the
claims of any creditor of any Employee. Except as provided in Section 4.6, an
Eligible Employee has no rights under this Plan to alienate, pledge, encumber or
assign any benefit to which such Employee may become entitled.
6.7Governing Law. To the extent not pre-empted by federal law, this Plan will be
governed in all respects by the laws of the State of Colorado without giving
effect to its conflicts or choice of law rules.
6.8Forum and Waiver of Trial by Jury. Any legal suit, action or proceeding
arising out of or relating to this Plan shall be instituted in the federal
courts of the United States of America or the courts of the State of Colorado in
each case located in the City of Denver and County of Denver, and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. The parties irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Each party acknowledges and agrees that any
controversy which may arise out of or relate to this Plan is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Plan.
                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 14
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



6.9Code Section 409A. All benefits provided under this Plan are intended to be
exempt from Code Section 409A; however, to the extent Code Section 409A applies,
the Plan will be interpreted to comply to the maximum extent permitted.
Notwithstanding, the Plan Sponsor makes no representation that this Plan
complies with Code Section 409A and has no liability to Participants for any
failure to comply with Code Section 409A. For purposes of Code Section 409A, all
benefits hereunder are designated as separate payments.
* * *


                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 15
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



Rights of Plan Participants
ERISA provides that all plan participants will be entitled to the following:
Receive Information About Your Plan and Benefits.
•Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all Plan documents governing the Plan
and a copy of the latest annual report (Form 5500 Series) if required to be
filed by the Plan with the U.S. Department of Labor (available at the Public
Disclosure Room of the Employee Benefit Security Administration).
•Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and an updated summary plan description. The Plan Administrator may
make a reasonable charge for the copies.
•Receive automatically, claims procedures, to the extent such procedures are
changed after distribution of this Plan document.
Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other plan participants and beneficiaries. No one, including the
Employer, may fire you or otherwise discriminate against you in any way to
prevent you from obtaining a welfare benefit or exercising your rights under
ERISA.
Enforce Your Rights. If your claim for a benefit under this Plan is denied or
ignored, in whole or in part, you have the right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules. Under ERISA, there are
steps you can take to enforce the above rights. For instance, if you request a
copy of Plan documents and do not receive them within 30 days, you may file suit
in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If it should happen that you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person sued to pay these costs and fees. If you lose,
the court may order you to pay these costs and fees, for example, if it finds
the claim is frivolous.
Assistance with Your Questions. If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefit Security Administration, U.S. Department of
Labor, listed in the telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefit Security Administration, U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain publications about rights and responsibilities under ERISA by calling
the publications hotline of the Employee Benefit Security Administration.






                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 16
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



Adopted effective as of February 19, 2020.
DCP SERVICES, LLC
Plan Sponsor

By:/s/ Brent BackesTitle:Group Vice President and General CounselDate:February
19, 2020







































                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 17
Prepared by Holland & Hart LLP

--------------------------------------------------------------------------------



General Plan Information

Employer and Plan Sponsor
DCP Services, LLC
Attn: Group Vice President and
Chief Human Resources Officer
Plan Sponsor, Severance Plan
370 17th Street, Suite 2500
Denver, Colorado 80202
(303) 605-1844
Plan Sponsor’s Employer Identification Number (“EIN”)30-0870571Plan NameDCP
Services, LLC Executive Severance Plan is a component program under the DCP
Services, LLC Welfare PlanPlan Identification Number506Plan StructureThe Plan is
an unfunded welfare benefit plan providing severance benefits.Type of
FundingBenefits are paid from the general assets of the Employer.Plan
YearJanuary 1 – December 31Plan Administrator
DCP Services, LLC
Attn: Group Vice President and
Chief Human Resources Officer
Plan Administrator, Severance Plan
370 17th Street, Suite 2500
Denver, Colorado 80202
(303) 605-1844
THE PLAN ADMINISTRATOR IS RESPONSIBLE FOR PROVIDING YOU WITH INFORMATION
REGARDING YOUR RIGHTS AND BENEFITS UNDER THE PLAN, FILING VARIOUS REPORTS AND
FORMS WITH THE DEPARTMENT OF LABOR AND THE INTERNAL REVENUE SERVICE AND MAKING
ALL DISCRETIONARY DETERMINATIONS UNDER THE PLAN. Agent for Service of Legal
Process
DCP Services, LLC
Attn: General Counsel
Agent for Service of Legal Process, Severance Plan
370 17th Street, Suite 2500
Denver, Colorado 80202
(303) 605-1730



                    
DCP Services, LLC Executive Severance Plan and Summary Plan
Description   2/19/2020 18
Prepared by Holland & Hart LLP


--------------------------------------------------------------------------------



SCHEDULE A
Severance Pay for Chief Executive Officer



The Chief Executive Officer (“CEO”) is eligible for Severance Pay in an amount
equal to two (2) times Base Pay. Additionally, any payment due to the CEO under
the STIP and Section 4.7 will not be reduced in a pro-rata manner as described
under Section 4.7.




                    
DCP Services, LLC Executive Severance Plan and Summary Plan Description
Schedule A          2/19/2020 A- 1
Prepared by Holland & Hart LLP


--------------------------------------------------------------------------------



SCHEDULE B
Severance Pay for Executive Committee



A member of the Executive Committee is eligible for Severance Pay in an amount
equal to one and one-half (1.5) times Base Pay. Additionally, any pro-rata
payment due under the STIP and Section 4.7 that would be reduced in the pro-rata
manner described under Section 4.7 to below one-half of the amount otherwise
payable under the STIP will instead be reduced to one-half of the amount
otherwise payable under the STIP.






                    
DCP Services, LLC Executive Severance Plan and Summary Plan Description
Schedule B          2/19/2020 B- 1
Prepared by Holland & Hart LLP


--------------------------------------------------------------------------------



SCHEDULE C
Severance Pay for Vice Presidents



A Vice President is eligible for Severance Pay in an amount equal to one (1)
times Base Pay.


                    
DCP Services, LLC Executive Severance Plan and Summary Plan Description
Schedule C          2/19/2020 C- 1
Prepared by Holland & Hart LLP


--------------------------------------------------------------------------------





SCHEDULE D
Severance Pay for Directors



A Director is eligible for Severance Pay in an amount equal to eight weeks of
Weekly Pay plus an additional two weeks of Weekly Pay for each Year of Service
completed by such Employee; however, the total number of weeks of Weekly Pay
under this calculation will not exceed 39 weeks.












                    
DCP Services, LLC Executive Severance Plan and Summary Plan Description
Schedule D          2/19/2020 D- 1
Prepared by Holland & Hart LLP